Case 1:16-cv-09561-LAP Document 54 Filed 11/25/19 Page 1 of 2

 

 

USDC SDNY
DOCUMENT
ELECTR GSICALLY FILED |
{DOC #
DATE FILED: |
Comonstion Counsel THE City OF NEW YorRK een ome OD) EDF

LAW DEPARTMENT fax: (212) 356-3509
100 CHURCH STREET efudim@law nyc.gov
NEW YORK, N.Y. 10007

 

 

ea

 

 

 

 

+ apt acme.

 

November 25, 2019

VIA ECF

Honorable Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 11201

Re: Stephanie Johnson v. City of New York, et al.
16 CV 9561 (LAP)

Your Honor:

I am counsel for the defendants in the above-referenced matter. I write to request an
enlargement of time for providing the Court with the parties’ Joint Proposed Pre-Trial Order
(“JPTO”). This motion is made upon consent from plaintiffs counsel, Lissa Green-Stark.

Trial of this matter has been adjourned several times (twice upon joint request and once
upon plaintiff's application) and is currently scheduled for January 27, 2019. The Court
previously ordered the parties to submit a JTPO on December 2, 2019, and requests to charge
and proposed voir dire on January 21, 2019. The Court did not provide (unless I overlooked it) a
date for motions in imine. By this letter, 1 am requesting both an adjournment of the due date for
the JPTO, as well as a briefing scheduling for motions in limine.

The basis for my request as to the adjournment of the JPTO date is that I have a trial
starting before Judge Woods on December 9, 2019, and am very busy preparing for that matter.
In addition, I have not yet received plaintiff's portion of the JPTO, though I understand
plaintiff's counsel had intended to get it to me today. Notwithstanding, with the Thanksgiving
holiday, I think it would be very difficult for me to get them back our portions and for us to
finalize it in time for the December 2 submission date. As we still have more than two months
before trial, and as I do not believe that this will be a document-intensive case (plaintiff was not
arrested, but rather transported to the hospital as an emotionally disturbed person), I would
request, upon consent of plaintiff's counsel, that the Court_adjourn the deadline for filing the
JTPO until December 23, 2019.

 

 
Case 1:16-cv-09561-LAP Document 54 Filed 11/25/19 Page 2 of 2

I have also consulted with plaintiff's counsel regarding a proposed briefing schedule for

motions in limine and we would propose that_motions in limine_be due January 9 with
(2) oppositions due January 16, 2019."

Thank you for your consideration herein.

Respectfully submitted,

lissa cfudim

@ and (2) ONE Elissa Fudim

Senior Counsel

    
   

A Ze

Ne wT «

“ORSTTA A, PRESKA ee
UNITED STATES DISTRICT JUDGE

U/20/1P

 

"I believe under the Court’s Individual Rules and Practices, moving papers on in limine motions
would be due, by default, on January 13. We propose a slightly earlier date to allow time for
oppositions and hopefully a marginally earlier decision on such motions.

-2-

 

 
